



Exhibit 10(i)


AMENDMENT NO. 3 TO THE CREDIT AGREEMENT
This AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
August 21, 2018, is entered into by and among (1) CLEARWATER PAPER CORPORATION,
a Delaware corporation (the “Borrower”); (2) Lenders (as defined below)
constituting the Required Lenders (as defined in the Credit Agreement referred
to below); and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”):
WHEREAS the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have previously entered into that
certain Credit Agreement, dated as of October 31, 2016 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement” and as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, including, but not limited to, by this Amendment, the “Credit
Agreement”);
WHEREAS the Borrower has requested that the Administrative Agent and the
Required Lenders make amendments to the Existing Credit Agreement as set forth
in this Amendment; and
WHEREAS the Administrative Agent and the Lenders that are signatories hereto,
constituting Required Lenders, are willing to grant such request on the terms
and subject to the conditions set forth in this Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms are used in this Amendment as defined in the
Credit Agreement unless otherwise defined herein.


2.Amendments to the Existing Credit Agreement. On the terms of this Amendment
and subject to the satisfaction of the conditions precedent set forth in
Section 3 below:


(a)Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical order:
“Permitted Subsidiary-1 Equity Sale” means the sale by Cellu Tissue Holdings,
Inc. (a) of all of the Equity Interests of Cellu Tissue-CityForest LLC and (b)
or its Affiliates of certain other assets more specifically set forth in the
definitive sale agreement with respect thereto.
(b)Section 8.4 of the Existing Credit Agreement is hereby amended by (i)
deleting “and” at the end of subclause (e), (ii) re-lettering subclause (f) as
subclause (g) and (iii) adding new subclause (f) as follows:


“(f) the Permitted Subsidiary-1 Equity Sale; and”.
3.Conditions Precedent to the Effectiveness of this Amendment. The provisions of
Sections 2, 5(a) and 5(b) of this Amendment are conditioned upon, and such
provisions shall not be effective until, satisfaction of the following
conditions (the first date on which all of the following conditions have been
satisfied being referred to herein as the “Amendment Effective Date”):





--------------------------------------------------------------------------------





(a)The Administrative Agent shall have received, on behalf of the Lenders, this
Amendment, duly executed and delivered by the Borrower, the Required Lenders and
the Administrative Agent (and consented to by the Guarantors);


(b)The Administrative Agent shall have received a corresponding amendment to the
FCS Facility, duly executed by each party thereto (and consented to by the
Guarantors (as defined under the FCS Facility)) in form and substance reasonably
satisfactory to the Administrative Agent;


(c)No Default or Event of Default shall have occurred and be continuing;


(d)The representations and warranties set forth in this Amendment shall be true
and correct in all material respects as of the Amendment Effective Date (except
to the extent any such representation and warranty is expressly stated to have
been made as of a specific date, in which case it shall be true and correct as
of such specific date); and


(e)(i)The Administrative Agent shall have received a substantially final copy of
the definitive equity purchase agreement (together with all schedules and
exhibits thereto) with respect to the Permitted Subsidiary-1 Equity Sale, in
form and substance reasonably acceptable to the Administrative Agent (the
“Definitive Agreement”), it being agreed that the form of the Definitive
Agreement delivered to the Administrative Agent on August 20, 2018 is reasonably
acceptable, (ii) the Definitive Agreement shall not have been altered, amended
or otherwise changed or supplemented or any provision waived or consented to in
a manner that is materially adverse to the Administrative Agent or the Lenders
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld, delayed or conditioned) and (iii) the Permitted
Subsidiary-1 Equity Sale shall have been consummated in all material respects in
accordance with the Definitive Agreement.


4.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment and to amend the Existing Credit
Agreement in the manner provided in this Amendment, the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:


(a)Authorization of Agreements; Enforceability. The Borrower has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms. This Amendment has been duly executed and delivered
by duly authorized officers of the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.


(b)Representations and Warranties in the Credit Agreement. The Borrower confirms
that as of the Amendment Effective Date, (i) the representations and warranties
contained in Article VI of the Credit Agreement are true and correct in all
material respects (except to the extent any such representation and warranty is
expressly stated to have been made as of a specific date, in which case it shall
be true and correct as of such specific date) and (ii) no Default or Event of
Default has occurred and is continuing.







--------------------------------------------------------------------------------





5.Miscellaneous.


(a)Consummation of Permitted Subsidiary-1 Equity Sale. On the terms of this
Amendment and subject to the satisfaction of the conditions precedent set forth
in Section 3 above, the parties hereto acknowledge and agree that upon the
consummation of the Permitted Subsidiary-1 Equity Sale:


(i)All Guarantees provided by Cellu Tissue-CityForest LLC as a Subsidiary
Guarantor pursuant to the Loan Documents shall be automatically terminated.


(ii)All Liens in (x) the Equity Interests in, and the assets of, Cellu
Tissue-CityForest LLC and (y) those assets of Cellu Tissue Holdings, Inc. or its
Affiliates, solely to the extent being sold in the Permitted Subsidiary-1 Equity
Sale, in each case, granted to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents shall be automatically and
immediately discharged, released and terminated.


(iii)Any original stock certificates in Cellu Tissue-CityForest LLC held by the
Administrative Agent shall be returned to Cellu Tissue Holdings, Inc. or its
designee.


(iv)The Borrower is authorized to file a UCC-3 termination statement in
connection with the Permitted Subsidiary-1 Equity Sale, in the form attached
hereto as Exhibit A.


(v)If requested by the Borrower, the Administrative Agent shall confirm in a
writing addressed to the Borrower and/or the purchaser under the Definitive
Agreement the effectiveness of the matters set forth in Sections 5(a)(i),
(a)(ii) and (a)(iv).


(b)Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents.
(i)Except as specifically amended by this Amendment and the documents executed
and delivered in connection herewith, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Borrower in all respects.


(ii)The execution and delivery of this Amendment and performance of the Credit
Agreement shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under, the Existing Credit Agreement or any
of the other Loan Documents.


(iii)Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with the Existing Credit Agreement, and the
Existing Credit Agreement shall, where the context requires, be read and
construed throughout so as to incorporate this Amendment.


(iv)If there is any conflict between the terms and provisions of this Amendment
and the terms and provisions of the Credit Agreement or any other Loan Document,
the terms and provisions of this Amendment shall govern.


(c)Expenses. The Borrower expressly acknowledges its obligations under Section
11.3 of the Credit Agreement (Expenses; Indemnity) with respect to this
Amendment.







--------------------------------------------------------------------------------





(d)Headings. Section and subsection headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.


(e)Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Delivery of an
executed counterpart of this Amendment by electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment.


(f)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


6.Loan Documents. This Amendment is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.






[This Space Intentionally Left Blank]











































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
CLEARWATER PAPER CORPORATION,         
a Delaware corporation
By: /s/ John Hertz        
Name:    John D. Hertz
Title:     SVP, Finance and CFO





























































--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender






By: /s/ Thomas M. Thoen            
Name:    Thomas M. Thoen
Title:     SVP























































































--------------------------------------------------------------------------------





[BANK OF AMERICA, N.A.,]
as a Lender








By:    /s/ Daryl K. Hogge     
Name: Daryl K. Hogge
Title: Senior Vice President





































































--------------------------------------------------------------------------------





[JPMORGAN CHASE BANK, N.A.],
as a Lender








By:    /s/ Lynn Braun     
Name: Lynn Braun
Title: Executive Director





















































































--------------------------------------------------------------------------------





[GOLDMAN SACHS BANK USA],
as a Lender








By:    /s/ Chris Lam     
Name: Chris Lam
Title: Authorized Signatory







































































--------------------------------------------------------------------------------





[U.S. BANK NATIONAL ASSOCIATION],
as a Lender








By:    /s/ Glenn Leyrer     
Name: Glenn Leyrer
Title: Vice President












































































                
                    





--------------------------------------------------------------------------------





The undersigned hereby acknowledge and consent to the foregoing Amendment and
confirm and agree that the Guaranty executed by the undersigned in connection
with the Credit Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed, confirmed and ratified by the undersigned,
and the undersigned hereby confirm that the representations and warranties
contained in such Guaranty (including any incorporated by reference to the
Credit Agreement) are (before and after giving effect to this Amendment) true
and correct in all material respects (except to the extent any such
representation and warranty is expressly stated to have been made as of a
specific date, in which case it shall be true and correct in all material
respects as of such specific date); provided that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this confirmation.


GUARANTORS:


CELLU TISSUE HOLDINGS, INC.




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CELLU TISSUE - LONG ISLAND, LLC




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer






CELLU TISSUE-CITYFOREST LLC




By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer


CELLU TISSUE CORPORATION-NEENAH


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer















--------------------------------------------------------------------------------





CELLU TISSUE CORPORATION - OKLAHOMA CITY


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CELLU TISSUE - THOMASTON, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




CLEARWATER FIBER, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




TRULY BRANDS, LLC


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer




MANCHESTER INDUSTRIES INC. OF VIRGINIA


By: /s/ John Hertz
Name: John D. Hertz
Title: Sr. Vice President, Finance and Chief Financial Officer

























--------------------------------------------------------------------------------







EXHIBIT A


Form of UCC-3 Termination Statement


(Attached)







